DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see remarks page 12 lines 20- page 13 lines 5 and page 14 lines 5-15, filed 2/8/21, with respect to independent claims 1, 20 and 21 have been fully considered and are persuasive.  The rejection of 11/12/20 has been withdrawn. Prior art could not be found for the features.  Thus, application is in condition for allowance. See below:

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance for independent claims 1, 20 and 21.  Prior art could not be found for the features a calculation section configured to calculate an evaluation value of an occurrence rate of an error in the alignment of the partial area of each of the first imaged image and the second imaged image, wherein the evaluation value is calculated based on the detected correspondence point; and an update section configured to update an irradiated position of the pattern in each of the first imaged image and the second imaged image based on the calculated evaluation value.  These features in combination with other features could not be found in the prior art.  Claims 2-19 depend on claim 1.  Therefore are also allowable.

 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







February 27, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664